I am of the same opinion. The object of the statute of 1874 clearly was, to provide a simple and inexpensive mode by which the rights of the depositors inter sese, as they exist at common law under the charter of the bank, as well as the rights and obligations of the bank, may be protected and enforced. I cannot see that it does anything more than a court of equity would be bound to do, upon proper application, without any statute, — namely, secure a pro rata division, among its equitable owners, of a common fund, which has been placed in the hands of a common agent, to be used by such agent for the common purpose of making gain and profit for the principals. It seems to me that this view, which has been fully presented by the chief-justice as well as by my brother RAND, disposes of the whole case, and that we need go no further.
Demurrer overruled.